DETAILED ACTION
Election/Restrictions
Applicant’s election of Group II and Bacillus in the reply filed on August 25 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 1-8, 10 and 12-14 are pending in the application. Claims 1-5, 10, 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 25 2021.   Accordingly, claims 6-8 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 14 2019 was considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 depends from claim 1 which is withdrawn.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Aspergillus is incorrectly spelt as “Aspergilllus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Savolainen (US Patent No. 5262307) in view of Villa et al. (BMC Biotechnology, 2013, cited in the Office action mailed on June 25 2021) and Ali et al. (JASES, 2001).
Applicant Claims
The instant application claims a method for preparing a keratin hydrolyzate comprising protein fragments, wherein at least 30% of the protein fragments present have a molecular weight of less than 1000 Da, wherein firstly a) keratin is oxidatively pretreated and b) enzymatically hydrolyzed in the presence of at least one endopeptidase, wherein subsequently c) it is enzymatically hydrolyzed once again in the presence of at least one exopeptidase.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Savolainen is directed to a procedure for hydrolyzing keratin.  Taught is an enzymatic keratin hydrolysis, i.e. the denaturation of the keratin that is, opening of the sulphur bridges, is carried out chemically.  Feathers and hair is chopped.  The chopped oxidizing agent is added for an oxidative sulphitolysis to modify the degree of hydrolysis caused by the enzyme treatment.  The second stage is the actual enzymatic treatment.  One proteolytic enzyme or a mixture of several proteolytic enzymes are used.  Appropriate enzymes are the commercial neural and alkaline proteases from different manufactures derived from bacteria (e.g. Bacillus), from mildew (e.g. Aspergillus) and from plants and animals.  The selection of an enzyme or an enzyme mixture influences the length of peptides chains of the end product.  The amount of the enzyme used is determined mainly by the amount of activity required (columns 3-4, lines 33-68 and 1-16).  Use is cosmetics is taught (abstract).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Savolainen teaches enzymes such as Bacillus and Aspergillus and mixtures of enzymes, Savolainen does not exemplify the combination.  Savolainen does not expressly state the molecular weight of the resulting hydrolysates or the concentration of the molecular weight of those hydrolysates.  However, these deficiencies are cured by Villa.
	Villa et al. is directed to feather keratin hydrolysates obtained from microbial keratinases and the effect on hair fiber. Keratin was obtained from an enzymatic method (page 3). The hydrolysate produced by B. subtilis contains peptides with lower molecular masses. Protein hydrolysates, in particular those with a low molecular weight distribution- i.e., <1000 Daltons are known to provide efficient protection and care to hair (page 7). Peptides with molecular weight in the range from 800 to 1079 daltons are taught (abstract and figure 4).

	Ali et al. is directed to the production, purification and some properties of extracellular keratinase form feathers degradation by Aspergillus Oryzae NRRL-447. Keratins are insoluble proteins that are major constitutes of skin, hair feathers, etc. (page 123, first sentence).   Exemplified was treating feathers with Aspergillus oryzae NRRL-447 (page 124, materials and methods).  It is taught that the fungal keratinase could be applied for feather degradation for cosmetics (conclusions).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Savolainen, Villa and Ali et al. and utilize a mixture of enzymes to hydrolyze the keratin.  One skilled in the art would have been motivated to utilize a mixture of proteins in order to achieve the desired length of peptides chains of the end product as taught by Savolainen.  Since hydrolysates with a molecular weight of less than 1000 daltons is known to provide efficient protection and care to hair by Villa et al., one skilled in the art would have been motivated to manipulate the enzyme mixture and type in order to achieve hydrolysates with a molecular weight of less than 1000 daltons.  This renders the instantly claimed limitation of at least 30% of the protein fragments having a molecular weight of less than 1000 Da obvious as Villa recognizes the desirably of hydrolysates with this molecular weight and Savolainen teaches how to achieve the desired length of peptide chains.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Savolainen, Villa and Ali et al. and utilize Aspergillus 
	Regarding the claimed enzymes, Savolainen teaches both Bacillus and Aspergillus.  It would have been obvious to one of ordinary skill in the art to try both of these enzymes as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
	Regarding the claimed method steps, Savolainen teaches a first step which includes an oxidizing agent thus reading on the instantly claimed step a) of oxidatively pretreated.  Savolainen then teaches an enzymatic hydrolysis step with an individual enzyme or a mixture of enzyme.  While Savolainen does not expressly teach hydrolysis with Bacillus followed by hydrolysis with Aspergillus, it is noted that changes in the sequence of adding ingredients is not a patentable modification absent a demonstration of the criticality.   Note: MPEP 2144.04 Changes in Sequence of Adding Ingredients:
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a
process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  Looking to the specification, it does not appear that Applicants have demonstrated the criticality of the instantly claimed order of addition.  While there is a comparison of the inventive example (example 1) and a comparative example.  The inventive example contains both Bacillus and Aspergillus while the comparative only contains Bacillus.  However, this is not the only difference.  Difference concentrations of the enzymes were utilized as well as different pH.  Thus, the example in the specification cannot be utilized to show that the combination is unexpectedly different.  
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616